Citation Nr: 0304949	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  00-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than 
February 1, 1999, for the award of Dependency and Indemnity 
Compensation (DIC) based on entitlement under the provisions 
of 38 U.S.C.A. § 1151.  


WITNESSES AT HEARING ON APPEAL

Appellant and family friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  He died March [redacted], 1996.  The appellant is the 
custodian of the veteran's children.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted DIC under the provisions 
of 38 U.S.C.A. § 1151, effective February 1, 1999.  

In March 2000, the appellant disagreed with the effective 
date of the award of DIC benefits, and the current appeal 
ensued.  

In a decision dated June 18, 2001, the Board denied an 
effective date earlier than February 1, 1999 for the award of 
DIC based on entitlement under the provisions of 38 U.S.C.A. 
§ 1151.  The appellant appealed the denial to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In April 2002, the parties filed a Joint Motion for 
Remand and to Stay Further Proceedings, requesting that the 
Court vacate and remand the Board's June 18, 2001 decision.  
In an Order dated May 1, 2002, the Court vacated and remanded 
the above matter pursuant to 38 U.S.C. § 7252(a).  

In July 2002, the Board sent the appellant a letter 
indicating, in pertinent part, that the records showed that 
the appellant had appointed an attorney as her 
representative, and that the attorney's authority to 
represent VA claimants had been revoked, effective 
October 10, 2001.  She was informed that this attorney was no 
longer able to represent her and that she could:  (1) 
represent herself; (2) appoint an accredited veteran's 
service organization to represent her; or (3) appoint a 
different private attorney or an "agent" to represent her.  
She was given 30 days within which to inform VA of her 
intentions.  After 30 days of the date of the letter, if 
there was no response, VA would assume that the appellant 
wanted to represent herself.  In August 2002, the Board 
received notification that the appellant's address had 
changed.  The notification that her attorney's authority had 
been revoked was sent to her new address.  As of this date, 
there has been no response.  Therefore, the Board assumes 
that the appellant represents herself in this matter.  

This case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1996.

2.  The appellant filed a claim for DIC on behalf of the 
veteran's children in May 1996.  

3.  The appellant was notified May 31, 1996, that DIC 
benefits were denied.  

4.  She appealed the denial, and in her August 2, 1996 
substantive appeal, appeared to raise the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.  

5.  In a March 26, 1998 Board decision, entitlement to 
service connection for the cause of the veteran's death was 
denied; entitlement to DIC under 38 U.S.C.A. § 1151 was not 
considered.  

6.  By rating decision of February 2000, the RO first 
considered entitlement to DIC under 38 U.S.C.A. § 1151 and 
granted this benefit.  




CONCLUSION OF LAW

An effective date of March 1, 1996 for the award of DIC under 
the provisions of 38 U.S.C.A. § 1151, is warranted.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 
38 C.F.R. § 3.400(c)(4)(ii) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

The effective date for DIC is governed by law and regulation.  
The effective date of an award of DIC for which application 
is received within one year from the date of death shall be 
the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1).  The effective date of DIC to a 
child shall be the first day of the month in which 
entitlement arose if claim is received within one year after 
the date of entitlement; otherwise, date of receipt of claim.  
38 U.S.C.A. § 5110 (e)(1) (West 2002); 38 C.F.R. § 
3.400(c)(4)(ii) (2002).  

On March [redacted], 1996, the veteran died.  According to the death 
certificate, the immediate cause of death was AIDS.  No 
autopsy was performed.  

On May 24, 1996, VA received the appellant's claim for DIC on 
behalf of the deceased veteran's children.  In answer to the 
question on VA Form 21-534 whether the claimant was claiming 
that the cause of death was due to service, the appellant 
marked "yes".  The application also indicated that if the 
claimant was only applying for DIC, certain parts of the 
application should not be completed.  The claimant did not 
complete the sections not related to DIC.  

Later that month, the claimant was notified that DIC benefits 
were not approved.  She appealed the denial.  In her 
substantive appeal, received by VA on August 2, 1996, she 
indicated, in pertinent part, that in the late 70's and early 
80's, the veteran had many problems with his GI tract and had 
had multiple surgeries during which he was exposed to blood 
products, needles, and other surgical instruments that may 
have infected him with HIV, the virus that causes AIDS.  She 
also asserted that the veteran's chronic PTSD may have caused 
him to turn to IV drug use in an effort to find an escape or 
safe haven during a psychotic episode.  She added that he 
could also have been exposed to HIV in this way.  

In its June 1997 remand, the Board stated:

If there is an intent to file a claim for 
death benefits under the provisions of 
38 U.S.C.A. § 1151, the appellant should 
clearly file such claim and support the 
claim by submitting competent evidence.

Following the Board's remand, inpatient VA medical records 
from 1988 to 1995 were obtained and associated with the 
claims folder.  These records show numerous hospitalizations.  
During a hospitalization beginning in December 1988, the 
veteran was tested due to multiple transfusions received in 
the past and found to be HIV positive.  

In May 1998, the Board issued a decision on the issue of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant's contentions were that the 
veteran contracted HIV or AIDS through either surgeries he 
underwent following service or through IV drugs, which he may 
have turned to while undergoing a psychotic episode of PTSD.  
The decision addressed the IV drug use claim and his PTSD 
disability, and also addressed the fact that AIDS was not 
identified during service.  The decision did not address the 
appellant's contention of contracting HIV/AIDS via blood 
transfusions, during VA treatment or otherwise.  

After the Board's decision, the RO received the following 
request from the appellant's attorney on February 1, 1999:  

Please schedule a personal hearing on the 
DIC claim (reopen) at your earliest 
available date.  Enclosed is VA Form 22a 
[appointment of attorney or agent as 
claimant's representative].

In June 1999, the appellant testified at a personal hearing 
before a hearing officer at the RO.  She testified that the 
veteran had had blood transfusions in 1985 at the VA Hospital 
in Jackson, Mississippi.  She stated that the surgeries were 
related to his stomach problems.  She stated that the veteran 
had another surgery in 1986 at VA to drain a blood clot off 
of his brain.  She and a friend of the veteran related that 
they never knew the veteran to be an IV drug user or to 
drink.  Both testified that he was a very religious man.  
They also both testified that he had severe PTSD.  

In January 2000, a VA opinion was obtained upon review of the 
veteran's records. The examiner indicated that a review of 
the veteran's medical records documents that he received 
blood transfusions during his surgery.  It was also alleged 
in the medical records that the veteran may have been an IV 
drug user.  The examiner was not able to rule out whether or 
not the veteran became HIV positive as a result of IV drug 
use or blood transfusions.  He did indicate that if the use 
of IV drug use could be eliminated from the veteran's 
history, then the cause of HIV would certainly be due to the 
contaminated blood products.  

By rating decision of February 2000, entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151 was established, 
effective February 1, 1999.  


In this case, the appellant alleges that an effective date 
earlier than February 1, 1999 should be granted, as all 
theories of DIC were not addressed in connection with her 
claim for DIC benefits on behalf of the veteran's children.  

At the outset, the appellant initially made a claim for DIC 
benefits on behalf of the veteran's children in May 1996, two 
months after the veteran's death.  She clearly indicated that 
she was claiming that the veteran's death was due to service, 
and only completed the portions of the application relating 
to DIC benefits.  As set forth in the March 1998 Board 
decision, there was not evidence to show that the veteran's 
service-connected PTSD was related to the veteran's death, 
nor was there any medical evidence presented to show a nexus 
between AIDS, the cause of the veteran's death, and his 
military service.  Therefore, a denial of DIC benefits under 
these theories was clearly appropriate.  

It is equally clear that neither the RO not the Board 
addressed the possibility that DIC might be granted under the 
provisions of 38 U.S.C.A. § 1151 until the RO's rating 
decision in February 2000.  The question, then, is when the 
claim for DIC under 38 U.S.C.A. § 1151 was filed.  If it was 
filed within one year of the veteran's death, then the 
effective date of the award would be the first day of the 
month in which he died, i.e., March 1, 1996.  

If either the original claim for DIC, filed in May 1996, or 
the contentions rather inchoately raised in the appeal filed 
in August 1996 - that the veteran contracted his fatal AIDS 
due to transfusions administered during VA treatment - raised 
the claim for entitlement to DIC under 38 U.S.C.A. § 1151, 
then the effective date of the award would be March 1, 1996, 
as both of these items were received within one year of the 
veteran's death.  The RO, however, took the statement filed 
in February 1999 as the claim for DIC under the provisions of 
38 U.S.C.A. § 1151.

The appellant was not applying for accrued benefits or death 
pension, so there was no assumption that she was applying for 
anything more than what she related in her application, DIC 
benefits on behalf of the veteran's children.  However, on 
August 2, 1996, in connection with her substantive appeal, 
the appellant sent VA a statement indicating that the veteran 
had multiple surgeries in the late 70's and early 80's and 
during the surgeries, received blood products, was exposed to 
needles, and other surgical instruments that may have been 
infected with HIV.  At that time, the appellant did not 
clearly assert whether these surgeries or exposure to blood 
products were during VA treatment.  

Apparently in response to the allegations raised in the 
August 1996 appeal, the Board, in its June 1997 remand, 
instructed the appellant that, if it was her intent to file a 
claim for death benefits under the provisions of 38 U.S.C.A. 
§ 1151, she should do so by filing such a claim and support 
the claim by submitting competent evidence.  No additional 
evidence and no specific claim citing 38 U.S.C.A. § 1151 were 
forthcoming from the appellant before the Board's March 1998 
decision.  Nonetheless, in the March 1998 Board decision, the 
recitation of the appellant's contentions included the 
assertion that the veteran contracted HIV or AIDS through 
surgeries following service, as well as that he contracted 
the disease through IV drug use resulting from his service-
connected PTSD.  The Board's March 1998 decision addressed 
the contention concerning IV drug use; however, the 
contention that the veteran contracted HIV or AIDS through 
surgeries following service - during VA treatment or 
otherwise - was not addressed.  Nor was there any finding of 
fact or conclusion of law concerning this contention.  
Likewise, there was no reference to 38 U.S.C.A. § 1151.  
Nonetheless, by noting this contention, the Board appears to 
have recognized that the appellant was making a claim for DIC 
benefits under 38 U.S.C.A. § 1151.  

The issue of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151 was raised obviously at the June 1999 hearing at the 
RO.  Such a claim was, however, alluded to in the appellant's 
August 19966 substantive appeal, as indicated by the 
instructions to the appellant in the Board's June 1997 remand 
and the contentions recited in the Board's March 1998 
decision.  The Board concludes, therefore, that a claim for 
DIC under 38 U.S.C.A. § 1151 - on the basis that the 
veteran's AIDS was contracted due to blood transfusions 
administered during VA treatment -- was reasonably raised no 
later than the August 1996 substantive appeal.  The Board 
must consider all documents and oral testimony submitted 
prior to a Board decision and review all issues which are 
reasonably raised from a liberal reading of such documents 
and oral testimony.  The Board is required to adjudicate, or 
if appropriate, remand the issue for RO development; however, 
the Board may not simply ignore it.  Suttmann v. Brown, 5 
Vet. App 127, 132 (1993).  

Since the issue was implicitly raised as early as August 1996 
but not adjudicated by VA until February 2000, the Board 
concludes that the record supports assigning an effective 
date of March 1, 1996 for the award of DIC benefits under 
38 U.S.C.A. § 1151.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  

In this case, the VA has substantially complied with the duty 
to assist.  The Board acknowledges that VA has not provided 
the appellant with specific notice of which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, as required by the duty to notify 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Nonetheless, various notices and 
communications, such as the rating decision and statement of 
the case, have informed the appellant of the applicable laws 
and regulations needed to substantiate her claim, as well as 
of the evidence needed to support the claim. 

Moreover, the record does not indicate that there are any 
additional pertinent records to obtain.  Although the notice 
provisions of the VCAA have not been specifically complied 
with, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  In light of the 
grant of an effective date of the first day of the month in 
which the veteran died - which is the earliest possible 
effective date of an award of DIC -- the Board finds that any 
failure of VA in fulfilling its duties to notify and assist 
the appellant pursuant to the VCAA is essentially harmless 
error, and does not prejudice the appellant. 


ORDER

An effective date of March 1, 1996, for the award of DIC 
based on entitlement under the provisions of 38 U.S.C.A. 
§ 1151 is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

